Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Final Rejection

The applicant’s amendment of 07/30/2011 necessitated a new ground of rejection as follows below:

Claim Rejections

                                                     Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the
basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or
otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent
published or deemed published under section 122(b), in which the patent or application, as the case may be, names
another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa (US
Pub. 2012/0050423).

            Ishikawa discloses in Figures 1 and 4-10 an inkjet printing apparatus comprising:

            Regarding claim 1, a printing agent container receptacle (321) that comprises an input
opening to receive a printing agent container (301) in a longitudinal direction wherein the
receptacle (321) comprises and blocker (327a) movable between:
* a first position wherein the blocker (327a) stops the printing agent container (301) at a first

*a second position wherein the printing agent container (301) stops in a position further
from the opening than the first distance (Figure 7);
wherein the receptacle (321) further comprises an actuator (328) to move the blocker (327a)
from the first position to the second position upon receipt of an insertion force of printing agent
containers (301) exceeding a threshold width or height into the printing agent container
receptacle (321) (Figures 4-5, 7 and 9A).
             Regarding claim 2, wherein the blocker (327a) is biased to the first position (Figure 9A).
             Regarding claim 3, the receptacle (321) comprising a wall and wherein the blocker (327a) comprises an arm (327) that is extendable from the wall (Figure 4).
            Regarding claim 4, wherein the blocker (327a) moves from first position to the second
position with a component (328) in the direction of the longitudinal force (Figures 4-5, 7 and
9A).
            Regarding claim 8, wherein the actuator (328) is located at a threshold width/height so that the actuator is moved from the first position to the second position by insertion of containers (301) that exceed the threshold width and/or height (Figure 4).
           Regarding claim 9, wherein the threshold height is located at the point of the surface
wherein a plane perpendicular to the longitudinal direction at the first longitudinal distance
intersects the inclined surface (Figure 4).
            Regarding claim 15, a printing agent container receptacle (321) that comprises an input
opening to receive a printing agent container (301) in a longitudinal direction wherein the
receptacle (321) comprises and blocker (327a) movable between:
* a first position wherein the blocker (327a) stops the printing agent container (301) at a first
distance from the opening (Figure 9A); and
*a second position wherein the printing agent container (301) stops in a position further
from the opening than the first distance (Figure 7);
wherein the receptacle (321) further comprises an actuator (328) to move the blocker (327a)
from the first position to the second position in response to contact with the printing agent container (301) and receipt of a longitudinal force from insertion of the printing agent container (301) into the printing agent container receptacle (321) (Figures 4-5, 7 and 9A).
 

                                                Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all
obviousness rejections set forth in this Office action:

           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not
identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are
such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed
invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not
be negated by the manner in which the invention was made.

Claims 10-14 are rejected under 35 USC 103 (a) as being unpatentable over Ishikawa (US Pub.
2012/0050423) in view of Childers et al. (US Pat 5,956, 057).

             Ishikawa discloses in Figures 1 and 4-10 an inkjet printing apparatus comprising:

             Regarding a part of claim 10, a printing agent container receptacle (321) structured to
receive printing agent containers (301) wherein the printing agent container receptacle (321)
comprises an actuator (328) that upon receipt of a longitudinal insertion force by the container
defines a stop position (an element 327a is engaged with a groove 306) of the printing agent
container (301) (Figures 1, 4-5, 7 and 9A).
           Regarding claim 11, wherein the stop position is determined by a blocker (327a) movable
between a first position, wherein the blocker (327a) stops the printing agent container (301) at a
first distance from the opening, and a second position wherein the printing agent container (301)
stops in a position further than the first distance (Figures 4-5, 7 and 9A).
           Regarding claim 12, wherein the actuator (328) is located in a position wherein the
actuator receives the longitudinal insertion force when the container exceeds a threshold width or
height (Figures 4-5, 7 and 9A).
           Regarding claim 13, wherein the actuator (328) is located at a threshold width and/or
height so that it moves the actuator from the first position to the second position by containers
that exceed the threshold width and/or height (Figures 4-5, 7 and 9A).

306) is defined by an arm (327) movable upon receipt of the longitudinal insertion force with at
least a component in the longitudinal direction defined by the insertion force (Figures 4-5, 7 and
9A).

            However, Ishikawa does not disclose a printing agent container receptacle adapted to
receive printing agent containers of different sizes.

             Nevertheless, Childers et al. disclose in Figures 2-3 an ink jet printing system
comprising a printing agent container receptacle (14) adapted to receive printing agent containers
(48, 50) of different sizes.

             It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to incorporate the teaching of Childers et al. in the Ishikawa’s
inkjet printing apparatus for the purpose of providing a larger ink container to result in a less
frequent ink container replacement for a given usage rate.

Response to Applicant’s Arguments

            The applicant argues that Ishikawa fails to disclose or suggest a blocker movable between two positions and an actuator to move the blocker from the first position to the second position upon receipt of an insertion force of printing agent containers exceeding a threshold width or height into the printing agent container receptacle and the actuator receives the
insertion force of a printing agent container that exceeds a threshold width or height and
upon receipt of insertion force moves the blocker from the first position to the second position.    
          The applicant’s arguments have been carefully considered but not persuasive because the blocker (327a) movable between two positions and an actuator (328) to move the blocker (327a) from the first position to the second position upon receipt of an insertion force of printing agent containers (301) exceeding a threshold width or height into the printing agent container receptacle (301) and the actuator (328) receives the insertion force of a printing agent container .

Allowable Subject Matter

            Claims 5-6 would be allowable if rewritten to include all of the limitations of the base
claim and any intervening claims. These claims would be allowable because the prior art
references of record fails to teach or suggest a printing agent container receptacle comprising an
actuator that includes a rotatable arm attached to a wall wherein the longitudinal force induces a
rotational force on the arm in the combination as claimed.
           Claim 7 would be allowable if rewritten to include all of the limitations of the base claim
and any intervening claims. This claim would be allowable because the prior art references of
record fails to teach or suggest a printing agent container receptacle comprising an actuator
includes a surface angled with respect to the longitudinal direction of the receptacle so that the
surface defines the threshold height and/or width in the combination as claimed.
           Claims 16-17 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. These claims would be allowable because the prior art references of record fails to teach or suggest a printing agent container receptacle comprising a
Blocker that extends from a rear wall of the receptacle that is opposite the input opening in the combination as claimed.
           Claim 18 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a printing agent container receptacle comprising an actuator that includes a member positioned to make contact with a printing agent container being inserted in the receptacle before the printing agent container contacts the blocker when the printing agent container exceeds the threshold width or height in the combination as claimed.
           Claim 19 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a printing agent container receptacle comprising a blocker that is moved by an actuator to define a stop position, the blocker extending from a rear wall of the receptacle that is opposite an input opening at which the printing agent container is inserted, 
printing agent container in the combination as claimed.

           Claim 20 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a printing agent container receptacle comprising a moveable blocker inside the receptacle that is moved by the actuator to define the stop position, wherein the actuator comprises a member positioned to make contact with a printing agent container being inserted in the receptacle before the printing agent container contacts the blocker when the printing agent container exceeds a threshold width or height in the combination as claimed.
 
CONCLUSION

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

           Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-
2262. The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone
number for the organization where this application or proceeding is assigned is 571-

            Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
          For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANH T VO/Primary Examiner, Art Unit 2853